  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA,        )
                                 )
     Plaintiff,                  )
                                 )          MISC. ACTION NO.
     v.                          )           2:18mc3831-MHT
                                 )                (WO)
ALABAMA STATE TREASURER,         )
                                 )
     Garnishee,                  )
                                 )
JOHN W. GOFF,                    )
                                 )
     Defendant.                  )

                                ORDER

    It    is   ORDERED   that    the     government’s     motion    to

dismiss   (doc.   no.    13)   is    granted,   and    the   writ   of

garnishment    entered    against       garnishee     Alabama   State

Treasurer (doc. no. 2) is dismissed.            All other pending

motions are denied as moot.

    This case is closed.

    DONE, this the 4th day of October, 2019.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
